I wish to begin by 
conveying my respect and gratitude to Ms. Haya 
Rashed Al-Khalifa, who presided over the sixty-first 
session of the General Assembly. I also sincerely 
congratulate her successor, Mr. Srgjan Kerim, the 
newly elected President of the General Assembly at its 
sixty-second session.  
 The current session is the best proof that we live 
in a world of numerous contradictions and multiple 
approaches to the basic issues facing humankind today. 
We can say that what some people took to be obvious 
following the fall of communism in 1989, which came 
to be called the end of history in the academic world, 
was not borne out by reality. History is rife with such 
contradictions, which are linked above all to 
inequalities in economic development between various 
countries and regions. Echoes of those inequalities are 
heard every year in this Assembly Hall, and we have 
heard them today as well. 
 The problem is closely tied to an issue that has 
been discussed in the past few days in the course of the 
high-level event on climate change. I thank the 
Secretary-General for his initiative of convening that 
event. The topic of global warming is one of the key 
themes of this session. The problem can be considered 
from various perspectives. 
 First, as President Vaclav Klaus of the Czech 
Republic noted, the causes of global warming are not 
obvious. A debate is under way concerning those 
causes. In my country, some support the theory that 
climate change is not caused by human activities, but 
those people are in the minority. Most experts in the 
field claim that human economic activities, especially 
the generation of carbon dioxide, are the factors behind 
climate change, which has been dramatically described 
by many speakers over the past two days. 
 The problems and the efforts to resolve them are 
intrinsically linked to the contradictions of our world. 
When the first climate convention was adopted some 
12 years ago, the developed countries were believed to 
be the main perpetrators of excessive carbon dioxide 
emissions, but much has changed since then. In many 
respects, we have observed changes for the better. Two 
of the largest countries on the planet, China and India, 
have begun to grow dynamically. That growth has 
clearly led to increased emissions to carbon dioxide, 
which contribute to climate warming. 
 How can we solve the problem? The 1997 Kyoto 
Protocol set out three methods, two of which would 
contribute most to limiting the carbon dioxide 
emissions of the highly developed countries, while the 
third alone promotes, to a certain degree, the mitigation 
of such emissions by the less developed. The results of 
the Kyoto Protocol have been significant, but they do 
not resolve every issue and the Protocol has not been 
ratified by every country. Many powerful States have 
failed to adopt it, but in any case it will no longer be in 
effect after 2012. 
 Thus, the world is facing a new challenge. On the 
one hand, as the representative of a developed 
country - though it is not among the most 
developed - I would stress that we cannot limit the 
less wealthy countries' right to development. On the 
other, we must make progress towards resolving the 
problems under discussion. We must therefore consider 
the best way to achieve progress. 
 I agree with those who claim, regardless of the 
countries they represent, that the problem cannot be 
resolved exclusively by methods linked to the pursuit 
of profit and the treatment of all goods as 
commodities - in other words, by the application of 
purely economic instruments. The market economy is 
the most efficient means of achieving economic growth 
and generating welfare, as attested by the failure of the 
communist system. However, market rules cannot be 
the sole principle governing not only the economy, but 
also social life and international relations. In that 
regard, as I did last year, I call for a much higher 
degree of solidarity. Without far-reaching assistance 
from the highly developed countries to countries that 
are rapidly developing or hoping to grow faster, there 
is no possibility of success. 
 What should such assistance consist of? Well, 
first of all, the transmission of technologies that 
contribute to mitigating emissions. Does the world now 
have regional organizations that would provide for the 
transfer of resources from country to country on a 
major scale? Yes, indeed. We have such countries and 
organizations, for instance, the European Union (EU), 
which serves as evidence of the existence of such 
frameworks. Of course, the EU deals with general 
development and the protection against climate change, 
but, in this regard, it can serve as an example. It is an 
example that needs to be globally followed, where 
applicable. The question is who can be the agent 
organizing such international solidarity? The 
experience of the past sixty years shows that there is 
only one such organization, the one in which we are 
debating today, the United Nations. 
 But in order to achieve that objective, the United 
Nations must be significantly reformed. Poland has 
consistently advocated such reform. The main idea of 
the reform consists of the simple adaptation of the 
structure of the United Nations system to the 
fundamental changes in the political geography of the 
globe over the past sixty-two years. This is intrinsically 
linked to the reform of the Security Council.  
 In conclusion, I would like to mention some 
experiences of my country, similar to those of the 
Czech Republic, represented here today by Mr. Klaus. 
We recently did away with Communism. Since then, 
we have achieved economic success and, on the way, 
we have reduced greenhouse gas emissions by 30 per 
cent. Therefore, we see that it is, indeed, feasible to do 
so. Despite apparent obstacles, the problem is not 
insurmountable.  
 So, what methods can be applied? On the one 
hand, certain types of production should be stopped. 
On the other hand, we can develop forestation of the 
land. In Poland and in other countries, this approach 
can generate fantastic results. But, to achieve this, 
forests must be under general public control. I 
represent a country that operates on the basis of a 
market economy, but forests are a public resource. 
 Some years ago, the problem area we are 
discussing today was one of the essential but not 
predominant issues. Today, it is a key subject in debate 
in the European Union. Today it is also a theme raised 
by the United Nations. I believe there are reasons 
behind this. Therefore, this subject matter needs to be 
pursued further. 
